PER CURIAM.
This is a consolidated appeal by the state of Florida from orders of dismissal entered by the Criminal Court of Record for *148Dade County, Florida, in four separate cases wherein the defendant-appellee was charged with felonies arising out of his alleged possession, sale and delivery of LSD. The trial court’s orders of dismissal were on the ground that these were not offenses in violation of Section 404.02, Fla.Stat., F. S.A.
We are in accord with the State’s contention that the trial court erred in the entry of the orders of dismissal. We hold that the informations did charge acts that are in violation of Section 404.02, Fla.Stat., F.S.A. See State v. Hayles, Fla. 1970, 240 So.2d 1.
Reversed.